By the Court.
The rejection of the evidence offered by the plaintiff after he had rested his case was within the discretion of the presiding judge, and not a- subject of exception. Whatever might have been the position of the plaintiff if he had continued to stand as he did at the time of the trial, we are of opinion that he cannot now prosecute these exceptions. Since this case was given to the jury, a verdict has been returned for the plaintiff in the first case, and he has obtained a judgment thereon in the court of common pleas, and an affirmation of that judgment in this court. That judgment is a bar to this action, and the entry in this case must therefore be
Exceptions overruled,